Citation Nr: 0121422	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1965 to March 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Wichita, Kansas,  Department of Veterans Affairs (VA) 
Regional Office (RO). 



Having reviewed the record, the Board finds it necessary to 
remand this matter, as described below.  


REMAND

Background

The appellant's claim arose by application received in May 
1999.  In his application, the appellant did not report any 
circumstances giving rise to his belief that his claimed 
hearing impairment was related to any incident of military 
service.  He did not relate the names of physicians or 
hospitals that had afforded him treatment for the disorders, 
instead responding that these factors were "N/A," (i.e., 
not applicable).  Similarly, the appellant did not report the 
names, address, or other information of persons other than 
physicians who had any knowledge about his claimed disorders.  

The appellant underwent a VA physical examination in June 
1999.  The appellant reported that he had bilateral tinnitus 
for many years, and mild left-sided hearing loss when in 
noisy environment for "several years.  He denied having 
current or past treatment for ear conditions.  He was 
diagnosed to have moderate bilateral high-pitch sensorineural 
hearing loss.  

In a separate audiological examination, the appellant 
reported that he had been exposed to "flight-line" noise in 
the military and heavy equipment use as a civilian, and that 
his tinnitus was present for over 30 years.  The examiner 
observed that the etiology of the appellant's disorder was 
"unknown," although the appellant's tinnitus was consistent 
with high frequency hearing loss.   The appellant was 
diagnosed to have bilateral high frequency hearing loss with 
constant bilateral tinnitus.  The appellant's service medical 
records were received on February 8, 2001, and the claim was 
denied. 

On February 1, 2001, the appellant's notice of disagreement 
was received.  With his notice of disagreement, the appellant 
submitted a statement reflecting that while on active duty, 
his assignments always involved working on jet airplane 
engines.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  The VCAA provides that there is nothing 
in its provisions to require VA to assist a claimant relative 
to a disallowed claim, except when new and material evidence 
has been presented or secured.  38 U.S.C.A. § 5103A(f). An 
April 2001 report of contact memorandum reflects that the RO 
informed the appellant of the recent passage of the VCAA, and 
that it would assist the appellant in obtaining any further 
records.  The memorandum further indicates that the appellant 
did not then report the existence of any additional evidence, 
and he requested that a decision be rendered as soon as 
possible.  By letter dated subsequently that month, the 
appellant was readvised of these provisions.   




Reasons for Remand

In this matter, the appellant has not been apprised of the 
applicable law pertaining to the reopening of claims, and the 
claim will therefore be remanded. 

Subsequent to the enactment of VCAA, the RO contacted the 
veteran to determine whether any additional evidence was 
available.  However, despite the applicability of VCAA, the 
RO sent the veteran a statement of the case in which the RO 
informed the veteran that applicable laws and regulations 
required that he submit a well grounded claim.   

Accordingly, this matter is REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to the issues.  Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to cooperate with any of the 
RO's efforts without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



